EXHIBIT 10.15

LIST OF CERTAIN BENEFITS
AVAILABLE TO CERTAIN EXECUTIVE OFFICERS


The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of the registrant.

  1) If the Board has authorized a stock repurchase program, an executive may
request the repurchase of shares of the registrant at the day’s volume-weighted
average price with no payment of any fees or commissions if the repurchase of
the shares is otherwise permissible under the authorized program.     2) An
automobile allowance is paid to certain executive officers and others up to a
limit. The limit applicable to the CEO for 2006 was $19,150 annually. Certain
maintenance and repair expenses associated with automobiles covered by the
allowance are reimbursed by the registrant.     3) Employees above a certain
grade level, including executive officers, who are members of a country club or
other social organization and who use the club in part for business purposes may
request payment of 50% of the annual dues associated with the club.     4) The
registrant’s disability insurance program generally is available to employees.
Persons above a certain grade level, including executive officers, are paid an
amount each year intended to reimburse premiums associated with the program.    
5) The registrant makes available or pays for tax preparation, tax consulting,
estate planning, and financial counseling services for executive officers.    
6) The registrant occasionally allows certain employees, including executive
officers, or their spouses to travel for personal purposes in company aircraft
on trips that occur for business reasons. Such cases typically result in no
additional costs for the registrant, since the seat filled would have otherwise
been empty, but do result in the recognition of taxable income for the employee
involved.     7) On occasion spouses of certain employees, including executive
officers, are asked by the registrant, for business reasons, to accompany the
employee on a business trip or function. In those cases the registrant may pay
the travel, accommodation, and other expenses of the spouse incidental to the
trip or function, some or all of which can result in taxable income for the
employee.     8) The registrant provides a relocation benefit to a wide range of
employees, including executive officers, under varying circumstances and subject
to certain constraints. The benefit may be in the form of an allowance or a
reimbursement of actual expenses.     9) The registrant offers certain health
club benefits to a wide range of employees, including executive officers.    
10) The registrant provides a cash allowance to certain employees, including
executive officers, which is intended to defray expenses associated with goods
and services purchased personally and used at least in part for business
purposes (such as cell phone service).  

 

--------------------------------------------------------------------------------